U.S. BANCORP FUND SERVICES, LLC 615 East Michigan Street Milwaukee, WI53202 July 1, 2014 VIA EDGAR TRANSMISSION United States Securities and Exchange Commission Division of Investment Management 100 “F” Street, N.E. Washington, D.C. 20549 Re: The Wall Street Fund, Inc. (the “Fund”) Securities Act Registration No.: 002-10822 Investment Company Registration No.: 811-00515 Dear Sir or Madam: Pursuant to Section 14(a) of the Securities Exchange Act of 1934, transmitted herewith by the Fund is a Preliminary Proxy Statement on Schedule 14A.The purpose of the proxy statement is the reorganization of the Fund, an open-end registered investment company, into the Wall Street EWM Funds Trust. If you have any questions regarding the enclosed, please do not hesitate to contact the undersigned at (414)765-5384. Very truly yours, /s/ Rachel A. Spearo Rachel A. Spearo For U.S. Bancorp Fund Services, LLC Enclosures
